Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/21/20.

Priority
Applicant's claim for domestic priority benefit of Provisional Application no 62/627206, filed 2/7/18, is acknowledged.


Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant is recommended to amend the phrase "the jackpot" to "the player cumulative guaranteed personal jackpot".  
Claim 12 is objected to because of the following informalities:  Applicant is recommended to amend the phrase "a guaranteed, progressive jackpot" to "a guaranteed progressive jackpot ", and "a progressive, jackpot" to "a progressive jackpot ". 
Claim 16 is objected to because of the following informalities:  Applicant is recommended to amend the phrase "the cumulative guaranteed personal jackpot" to "the guaranteed progressive jackpot".  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In the instant application, claim(s) 1-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1:
	Claim(s) 1-19 is/are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).
Step 2A:
However, claim(s) 1-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For instance, regarding independent claim(s) 1, 12, 
Prong 1 analysis:
The limitations of “identifying the player playing the game; establishing a game session that begins as the player starts playing the game at a current location on a current game machine and ends as the player indicates the game session is over; 
Furthermore, dependent claims 2-11, 13-19 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they are merely incidental or token additions to the claims that do not alter or affect how the process steps are performed. Thus, the claim(s) recites an abstract idea.
Prong 2 analysis: 
The above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the additional elements “a computer system comprising at least one processor”, are generically recited computer elements that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these 
Moreover, the above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the claimed method and system merely implements the above-identified abstract idea using rules (e.g., computer instructions) executed by a computer. The claimed elements are recited at a high level of generality (i.e. as a general means of gathering and transmitting data for use in managing a jackpot prize), and amounts to mere data gathering and data transmission, which is a form of insignificant extra-solution activity. Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
As such, the claim is directed to the abstract idea.
Step 2B:

In addition, with regards to dependent claims, the courts have recognized the computer functions as well‐understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
For instance, regarding claims 2-11, 13-19, each claim describes physical or software elements that provide a generic environment in which to carry out the abstract idea, which is similar to the conventional activity or as insignificant extra-solution activity of selecting information, based on types of information, for collection, analysis and display in EPG, gathering, receiving and transmitting data in Symantec, TLI, OIP Techs., buySAFE, performing repetitive calculation in Flook, Bancorp, and rules in In re Smith.
Therefore, claim(s) 1-19 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafky et al. (2006/0030403) in view of Evans (2003/0228899).
	Re Claim 1,
	Lafky discloses a computer-implemented method to handle one or more plays in the context of a game associated with a player (¶¶0017-0018, 0052), the method comprising: 
	identifying the player playing the game (Fig 2, ¶¶0052-0053; step 210 the game identifies the player); 

	receiving a wager for a current turn from the player, wherein the wager represents the player's estimation of the player's likelihood of success during the current turn (Fig 1, ¶0050; the player places a wager to initiate the game, moreover, the wager represents the player’s estimation of likelihood of success describes desired result, as such, receives no weight as an intended use); 
	detecting that a triggering event has occurred; and as a result of detecting that the triggering event has occurred, awarding the cumulative guaranteed personal jackpot to the player in a manner that only the player who fills the jackpot can trigger the jackpot, wherein the preceding steps are performed by at least one processor (Fig 1-2, ¶¶0050-0053; the player can win the personal progressive).
	Lafky is silent on allocating a first amount from the received wager to operator profit, and a second amount to a player cumulative guaranteed personal jackpot, and incrementing the jackpot based on the second amount allocated to the jackpot.
	However, Evans teaches allocating a first amount from the received wager to operator profit, and a second amount to a player cumulative guaranteed personal jackpot, and incrementing the jackpot based on the second amount allocated to the jackpot (¶0032; a portion of the bet could be added to the progressive jackpot, while the remaining portion is used to pay a nominal jackpot fee to the casino). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
	Re Claim 2,
	Lafky discloses receiving login information that identifies the player and allows the system to access an associated player profile with information stored about the player across multiple game sessions (¶¶0052-0053).
	Re Claim 3,
	Lafky discloses detecting that the player swiped a game playing card at a game machine (¶¶0052-0053).
	Re Claim 5,
	Lafky discloses ending the game session after the player logs off the game machine (¶¶0052-0053).
	Re Claim 8,
	Lafky discloses all limitations as set forth above but is silent on setting the jackpot to an amount that provides an encouragement to the player to continue playing the current session. However, Evans teaches setting the jackpot to an amount that provides an encouragement to the player to continue playing the current session (¶0032).
	Re Claim 9,
	Lafky discloses accumulating the jackpot until one or more conditions for the jackpot's distribution occurs (Fig 1-2, ¶¶0050-0053).

Claims 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafky et al. (2006/0030403) in view of Evans (2003/0228899), further in view of Nyman et al. (2010/0093421).
	Re Claim 4,
	Lafky as modified by Evans discloses all limitations as set forth above but is silent on receiving biometric information that identifies the player. However, Nyman teaches receiving biometric information that identifies the player (¶¶0031, 0041). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Nyman into the gaming device of Lafky as modified by Evans in order to prevent fraud.
	Re Claim 6,
	Lafky as modified by Evans discloses all limitations as set forth above but does not explicitly disclose automatically deducting the wager from an account associated with the player. However, Nyman teaches automatically deducting the wager from an account associated with the player (¶¶0007, 0112). Nyman further teaches such a configuration provides convenience to the player (¶0004). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Nyman into the wagering game of Lafky as modified by Evans in order to provide convenience to the player.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafky et al. (2006/0030403) in view of Evans (2003/0228899), further in view of Michaelson et al. (2006/0183538).
	Re Claim 7,
	Lafky as modified by Evans discloses all limitations as set forth above but is silent on calculating and tracking an average wager amount for multiple turns during the game session. However, Michaelson teaches calculating and tracking an average wager amount for multiple turns during the game session (Fig 3B-3D, ¶¶0096-0098, 0100-0105, 0108-0109). Michaelson further teaches such a configuration prevents the progressive prize pool from growing too large, which could produce large and unpredictable changes in cash flow (¶0006). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Michaelson into the progressive prize of Lafky as modified by Evans in order to prevent the progressive prize pool from growing too large, which could produce large and unpredictable changes in cash flow.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafky et al. (2006/0030403) in view of Evans (2003/0228899), further in view of Dewaal et al. (2009/011561).
	Re Claim 10,
	Lafky as modified by Evans discloses all limitations as set forth above but is silent on detecting passage of a threshold period after which the player is rewarded for continuing to play the game. However, Dewaal teaches detecting passage of a threshold period after which the player is rewarded for continuing to play the game (¶¶0160-0161, 0163). Dewaal further teaches such a configuration offers the player the opportunity to make one or more game play decisions regarding whether to play for a .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafky et al. (2006/0030403) in view of Evans (2003/0228899), further in view of Moshal (2012/0100902).
	Re Claim 11,
	Lafky as modified by Evans discloses all limitations as set forth above but is silent on crediting an account associated with the player. However, Moshal teaches crediting an account associated with the player (0102). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Moshal into the progressive game of Lafky as modified by Evans in order to provide a convenient way of transferring the prize to the player.

ClaimS 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafky et al. (2006/0030403) in view of Evans (2003/0228899), further in view of Cobb et al. (2013/0273994).
	Re Claim 12,
	Claim is substantially similar to claim 1, however, Lafky as modified by Evans does not explicitly disclose allocating part of the wager into a small winning amount for 
	Re Claim 13,
	Lafky discloses maintaining a stored user profile for each player to track each player's progress across multiple game sessions and multiple devices (¶¶0050-0053).
	Re Claim 14,
	Lafky discloses defining a game session as a particular location, machine, and period during which the player is playing the game (¶¶0050-0053).
	Re Claim 15,
	Lafky discloses receiving a wager for each of multiple plays associated with each of multiple goals of the game (¶¶0050-0053).
	Re Claim 16,
	Lafky discloses all limitations as set forth above but is silent on allocating as operator profit an amount of money that an operator of the game receives for offering the game to players, and as the cumulative guaranteed personal jackpot an amount won by a single player during the game session. However, Evans teaches allocating a .

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafky et al. (2006/0030403) in view of Evans (2003/0228899) and Cobb et al. (2013/0273994), further in view of Dewaal et al. (2009/011561). 
	Re Claim 17,
	Lafky discloses all limitations as set forth above but is silent on the progressive jackpot component is designed so that a player will win at least once and potentially multiple times during a particular game session. However, Dewaal teaches the progressive jackpot component is designed so that a player will win at least once and potentially multiple times during a particular game session (¶¶0154-0157, 0160-0162). Dewaal further teaches such a configuration offers the player the opportunity to make one or more game play decisions regarding whether to play for a personal progressive award (¶0010). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dewaal into the progressive game of Lafky as modified by Evans in order to enhance the game play by offering the player the opportunity to make one or more game play decisions regarding whether to play for a personal progressive award.
	Re Claim 18,
	Claim is substantially similar to claim 10. See claim 10 for rejection.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafky et al. (2006/0030403) in view of Evans (2003/0228899) and Cobb et al. (2013/0273994), further in view of Tran (2018/0040191). 
	Re Claim 19,
	Lafky as modified by Evans and Cobb discloses all limitations as set forth above but is silent on a progressive jackpot won animation. However, Tran teaches providing a progressive jackpot won animation (¶0175). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Tran into the progressive prize of Lafky as modified by Evans and Cobb in order to enhance the game playing experience for the player by displaying jackpot animation celebration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON T YEN/Primary Examiner, Art Unit 3715